DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simcik et al. (2016/0347577).
Simcik et al. disclose an elevator system and method comprising: a first elevator car (22); a first sensor (54) operable to collect first sensor data associated with a first passenger area for the elevator car (figure 4); a first controller (32) coupled to a first memory (44), the first controller (32) configured to operate the first elevator car and further configured to:  receive a first elevator destination call to a first floor (paragraph 35), wherein the first elevator destination call causes the controller to dispatch the first elevator car to the first floor (paragraph 35); determine a presence of a passenger in the first passenger area based at least in part on the first sensor data (paragraph 40); and operate the first elevator car based on the presence of the passenger in the first passenger area (paragraph 47).
Simcik et al. disclose the elevator system and method, wherein the controller is further configured to cancel the first elevator destination call based at least in part on a determination the passenger has exited the first passenger area for greater than a first threshold amount of time (abstract; and paragraph 57).
Simcik et al. disclose the elevator system and method further comprising: a second elevator car (26) (figure 4 – wherein the system operates the same for multiple elevator cars); a second sensor (54) (figure 4 – multiple sensors utilized for multiple elevator cars) operable to collect second sensor data associated with a second passenger area for the second elevator car (paragraph 40); a second controller coupled to a second memory, the controller configured to operate the second elevator car (figure 1 – provides the system for a single elevator car (22); figure 4 – provides multiple elevator cars which operate in the same manner shown in figure 1)  and further configured to: receive a second elevator destination call to the first floor, wherein the second elevator destination call causes the second elevator car to dispatch to the first floor (paragraph 35); determine a presence of the passenger in the second passenger area based at least in part on the second sensor data (paragraph 40); and operate the second elevator car based on the presence of the passenger in the second passenger area (paragraph 47).
Simcik et al. disclose the elevator system and method, wherein the second controller is further configured to cancel the second elevator destination call based at least in part on a determination the passenger has exited the second passenger area for greater than a second threshold amount of time (abstract and paragraph 57).
Simcik et al. disclose the elevator system and method, wherein the first sensor and second sensor comprise at least one of a camera or Doppler effect sensor (paragraphs 39 and 41).
Simcik et al. disclose the elevator system and method, wherein the first passenger area comprises one or more locations proximate to the first elevator car (paragraph 56).
Simcik et al. disclose the elevator system and method, wherein the second passenger area comprises one or more locations proximate to the second elevator car (figure 4).
Simcik et al. disclose the elevator system and method, wherein the first passenger area overlaps with the second passenger area (figure 4).
Simcik et al. disclose the elevator system and method, wherein the first controller is further configured to: responsive to cancelling the first elevator destination call, operate the first elevator car to proceed to a next elevator destination call (paragraphs 57 and 58).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF7/28/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837